I agree that the description of the accident contained in the application filed February 16, 1934, sufficiently identified the accident on which compensation could be founded, although it set out February 2d, the wrong date of its happening, instead of January 23, 1934, the right date of its happening. Since the commission, therefore, obtained jurisdiction within a year after the happening, to wit, 24 days after it happened, it retained jurisdiction to finally adjust and dispose of the case whether or not more than a year elapsed. While neither party argued the point on which the court's decision is based, the matter decided was squarely before the court. When an issue is properly before this court, it may be decided on a point of law never advanced, argued, or mentioned by the parties if such law is controlling.